MEMORANDUM **
John F. Flynn appeals the decision of the Bankruptcy Appellate Panel (“BAP”) reversing the bankruptcy court’s decision denying Stine’s motion for attorneys fees pursuant to 11 U.S.C. § 523(d). We have jurisdiction pursuant to 28 U.S.C. § 158(d).
We review for an abuse of discretion an award of attorneys fees pursuant to 11 U.S.C. § 523(d). First Card v. Hunt, (In re Hunt), 238 F.3d 1098, 1101 (9th Cir.2001).
We affirm for the reasons stated by the BAP in its October 4, 2000, order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.